     Case 3:19-cv-00410-DMS-AHG Document 96 Filed 02/17/21 PageID.2861 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     BARBARA STEIN and STUART STEIN,                Case No.: 3:19-cv-00410-DMS-AHG
12                                  Plaintiffs,
                                                      ORDER GRANTING JOINT
13     v.                                             MOTION RE DISCOVERY
                                                      STIPULATIONS
14     FARMERS INSURANCE COMPANY
       OF ARIZONA, et al.,
15                                                    [ECF No. 95]
                                  Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  1
                                                                        3:19-cv-00410-DMS-AHG
     Case 3:19-cv-00410-DMS-AHG Document 96 Filed 02/17/21 PageID.2862 Page 2 of 3



1           This matter comes before the Court on the parties’ Joint Motion seeking Court
2     approval of their discovery stipulations. ECF No. 95. Good cause appearing, and upon
3     consultation with the District Judge, the Joint Motion is hereby GRANTED, as follows:
4           1.     All documents produced in discovery need no further foundation established
5     for their use at trial. The parties reserve objections as to hearsay, cumulative, prejudicial
6     and as to exclusion orders resulting from motions in limine. As to all medical records,
7     bills and claims files, the business records exception to the hearsay rule applies and
8     overcomes any such objections. However, the parties reserve all other objections with
9     respect to any of the medical records produced.
10          2.     In light of the difficulties imposed by the COVID-19 pandemic, including
11    the travel and stay-at-home restrictions recently re-imposed, fact and expert discovery
12    may continue until April 26, 2021, the date currently set for the conclusion of expert
13    discovery. “Completed” means that all discovery under Rules 30-36 of the Federal Rules
14    of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient
15    period of time in advance of the cut-off date, so that it may be completed by the cut-off
16    date, taking into account the times for service, notice and response as set forth in the
17    Federal Rules of Civil Procedure. Counsel shall promptly and in good faith meet and
18    confer with regard to all discovery disputes in compliance with Local Rule 26.1(a).
19    A failure to comply in this regard will result in a waiver of a party’s discovery issue.
20    Absent an order of the court, no stipulation continuing or altering this requirement
21    will be recognized by the court. The Court expects counsel to make every effort to
22    resolve all disputes without court intervention through the meet and confer process. If
23    the parties reach an impasse on any discovery issue, the movant must e-mail chambers at
24    efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
25    written discovery response that is in dispute, seeking a telephonic conference with the
26    Court to discuss the discovery dispute. The email must include: (1) at least three proposed
27    times mutually agreed upon by the parties for the telephonic conference; (2) a neutral
28    statement of the dispute; and (3) one sentence describing (not arguing) each parties’

                                                    2
                                                                               3:19-cv-00410-DMS-AHG
     Case 3:19-cv-00410-DMS-AHG Document 96 Filed 02/17/21 PageID.2863 Page 3 of 3



1     position. The movant must copy opposing counsel on the email. No discovery motion
2     may be filed until the Court has conducted its pre-motion telephonic conference, unless
3     the movant has obtained leave of Court. All parties are ordered to read and to fully
4     comply with the Chambers Rules of Magistrate Judge Allison H. Goddard.
5           3.        Notwithstanding the dates set for expert discovery, Defendant will have up to
6     and including April 26, 2021, to undertake the neuropsychological medical
7     examination/testing of Barbara and Stuart Stein. Plaintiffs and Defendant will produce their
8     initial expert reports within 20 days of their examination. Further, expert report exchanges
9     for any and all eye-related experts will be exchanged on the same schedule as for the
10    neuropsychologists. Plaintiffs and Defendant will then have 20 days in which to depose
11    said experts.
12          4.        The testimony of any or all trial witnesses may be presented by
13    contemporaneous transmission per FRCP 43, subject to approval of the District Judge.
14          5.        Notwithstanding the fact discovery cut-off of February 7, 2021, and as a
15    consequence of the parties’ continuing efforts to produce the discoverable portions of the
16    claims files not yet produced and to complete the depositions of the FICA claims
17    representatives previously noticed, Plaintiffs will have up to and including
18    February 28, 2021, to complete the depositions of Steve Wayant, Harold Kammeraad,
19    Gary Payne and the FICA PMQ deposition.
20          6.        People v. Sanchez (2016) 63 Cal. 4th 665, a state court ruling on a state court
21    evidentiary issue interpreting California Evidence Code Section 801, shall not be the basis
22    for any objection by any party as to the issues presented in this case.
23
24          IT IS SO ORDERED.
25
26    Dated: February 17, 2021
27
28

                                                      3
                                                                                 3:19-cv-00410-DMS-AHG
